NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 30, 2008
                                 Decided December 10, 2008

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No. 07‐3728

DEBORAH WALTON,                                      Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:05‐cv‐902‐RLY‐TAB
CITY OF CARMEL, et al.,
      Defendants‐Appellees.                          Richard L. Young,
                                                     Judge.

                                          O R D E R

        When Deborah Walton purchased her home in Carmel, Indiana, in 2000, she agreed
to a host of covenants and restrictions—chief among them an easement permitting the
Claybridge Homeowners Association (CHA) to maintain an entry wall and sign on a corner
of her property.  That wall runs to the edge of an adjacent road, and by doing so it interferes
with the City of Carmel’s right‐of‐way (i.e. the road shoulder).  After Walton notified the
city of the problem (and requested that the city remove the entire wall), the city contacted
the CHA.  The CHA proposed a substitute solution—that the city consent to the
encroachment on to its right‐of‐way.  To that end the CHA filed a formal request, which the
Carmel Board of Public Works and Safety approved following a public hearing.
No. 07‐3728                                                                             Page 2


        Walton responded by suing the City of Carmel, its mayor, the city attorney, the
CHA, and various other individuals under 42 U.S.C. § 1983, claiming that the city’s consent‐
to‐encroachment deprived her of property without due process of law.  According to
Walton, her lot runs to the middle of the street—which we will assume to be true for the
purposes of this appeal only, see Madison v. Frazier, 539 F.3d 646, 652 (7th Cir. 2008)—and
thus the city and the CHA needed her permission before the city could consent to the
encroachment.  The district court granted summary judgment for the defendants, though,
reasoning that the city consented only “to CHA’s wall encroaching on whatever property
interest [the city] has in the right‐of‐way,” nothing more.  Thus, the court concluded,
Walton’s property rights were unaffected.  Walton insists otherwise on appeal.

       We review a district court’s grant of summary judgment de novo.  Squibb v. Mem’l
Med. Ctr., 497 F.3d 775, 780 (7th Cir. 2007).  To withstand summary judgment, Walton, as
the nonmoving party, must provide specific facts such that a jury could reasonably find in
her favor.  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        Walton renews her argument on appeal that her property reaches “to the center of
the street, despite the existence of the right of way,” and therefore the city needed her
permission before it could consent to the encroachment.  But Walton cannot get past the
fatal defect identified by the district court: the record shows that the city agreed only to
abandon any objection it had to the encroachment on the city’s right‐of‐way; nothing about
the consent agreement ratifies an intrusion on Walton’s property (whatever its dimensions). 
And Walton acknowledges that the right‐of‐way itself does not belong to her.  We agree
with the district court’s reasoning and the magistrate judge’s report, which aptly
summarizes Walton’s theory and its failing:

       Plaintiff seems to be arguing that Carmel is required to protect whatever
       interest she has in the [land on which the right‐of‐way sits] by not giving up
       its rights without her consent, and if Carmel fails to do so, then she is
       deprived of due process under the Fifth and Fourteenth Amendments. 
       Because the Constitution does not impose this requirement on Carmel,
       Plaintiff’s due process claim fails.

Walton has no right under the Constitution to the affirmative assistance of the government
in protecting her property.  See DeShaney v. Winnebago County Depʹt of Soc. Servs., 489 U.S.
189, 195‐96 (1989).  Accordingly, the judgment of the district court is

                                                                                 AFFIRMED.